Citation Nr: 1524337	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-19 147	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a waiver of overpayment of pension benefits in the amount of $6,978.



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  The appellant is the Veteran's appointed fiduciary and has submitted evidence on behalf of the Veteran in this appeal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office's (RO) Committee on Waivers and Compromises (Committee) denying a waiver of recovery of a $6,978 overpayment of VA pension benefits.


FINDINGS OF FACT

1.  There is no indication of fraud, misrepresentation, or bad faith by the Veteran.

2.  The Veteran and VA both bore fault in the creation of the overpayment, but VA bore the greater balance of the fault.

3.  Recovery of the overpayment would not cause the Veteran undue hardship.

4.  Recovery of the overpayment would not defeat the purpose of paying the Veteran VA pension benefits.

5.  The failure of the Government to insist upon its right to repayment of the overpayment would result in unjust enrichment of the Veteran, inasmuch as he accepted benefits to which he was not entitled.

6.  There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the benefits received.

CONCLUSIONS OF LAW

1.  There is no statutory bar to waiver of recovery of the Veteran's debt resulting from overpayment of pension benefits in the amount of $6,978.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).

2.  Recovery of the overpayment of pension benefits would not be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, does not apply to cases involving the waiver of recovery of overpayment.  Therefore, the VCAA and its implementing regulations do not apply in this matter.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) (noting that the Court has consistently held that the VCAA notice provisions do not apply to waiver of overpayment claims).

B.  Legal Criteria and Analysis

Initially, the Board notes that the Veteran is not challenging the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (indicating this otherwise would be the threshold preliminary determination).  Hence, the Board may proceed directly to the merits of his waiver request.

If there is an indication of fraud, misrepresentation or bad faith in the creation of an overpayment, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b).  The Committee determined that the Veteran had not demonstrated bad faith in creating the overpayment.  It is the Board's responsibility to consider the matter of bad faith on a de novo basis.  Indeed, the Court has held that the Board must independently address this preliminary consideration before addressing whether waiver would be appropriate under the applicable criteria of 38 C.F.R. § 1.965(a).  See Ridings v. Brown, 6 Vet. App. 544 (1994).  The Board concludes based on the evidence of record that there was no indication of fraud, misrepresentation, or bad faith in the creation of the overpayment.  Therefore, the Board will next address whether recovery of the overpayment of VA pension benefits would be contrary to principles of equity and good conscience.

The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt. 
2.  Balancing of faults.  Weighing of the fault of the debtor against that of VA. 
3.  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities. 
4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 
5.  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor. 
6.  Changing position to one's detriment.  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).

The Board will consider each of these elements in turn. 

The definition of fault is "the commission or omission of an act that directly results in the creation of the debt."  See Veterans Benefits Administration Circular 20-90-5 (Feb. 12, 1990).  Fault should initially be considered relative to the degree of control an appellant had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether an appellant's actions were those expected of a person exercising a high degree of care, with due regard for the appellant's contractual responsibility to the government.  The age, financial experience, and education of the appellant should also be considered in these determinations. 

A person who is a recipient of VA pension benefits must notify VA of all circumstances that will affect entitlement to receive the benefit being paid.  38 U.S.C.A. § 1506(3); 38 C.F.R. §§ 3.277, 3.652.  

The Veteran's spouse passed away on June 10, 2012.  On June 25, 2012, the Veteran's fiduciary notified VA of her death and requested that an adjustment be made to the Veteran's pension award.

In a June 2013 statement, the Veteran reported that he received the full amount of money from his spouse's life insurance policies in late July 2012 and that he contacted VA in early August 2012 to report his receipt of that money.  He indicated that the VA representative told him she would send him a letter notifying him of what information VA would need to show his receipt of this money and any expenses he had related to his spouse's medical and funeral expenses.  The record does not contain VA documentation regarding this phone call.
In August 2012, VA sent the Veteran a letter asking him to submit additional evidence regarding his spouse's death to help VA determine his continued entitlement to benefits.  Specifically, this letter requested that he submit expenses regarding his spouse's last illness and burial, the amount of any life insurance he received, any payment from the Social Security Administration, and a copy of her death certificate.  This letter informed him that if VA did not receive this evidence within 60 days VA would stop his pension benefits, effective July 1, 2012.  The letter also informed him that he could minimize his potential overpayment by sending VA a written statement asking that VA reduce his payments while reviewing his case.  The letter indicated that if this request was made and at the end of the 60 days VA determined that the Veteran should have received a higher rate, VA would restore the full rate from the date on which it was reduced.

In October 2012, within 60 days of VA's letter, the Veteran, through his fiduciary, submitted the documentation requested by VA.

In November 2012, VA notified the Veteran that they had removed the Veteran's spouse from his pension award, effective July 1, 2012, the first of the month after she passed away.  The letter also informed the Veteran that VA was stopping his pension benefits effective August 1, 2012, because his countable income exceeded the maximum income limit for a veteran with no dependents for 2012.  This letter also notified him that he had an overpayment in his account and that he would receive a separate letter notifying him of the amount of the overpayment.

The Board finds that the Veteran bore some fault in the creation of the overpayment.  Although he promptly notified VA of his spouse's death and responded to VA's request for further documentation within 60 days to help VA properly process the removal of his spouse from his award and to properly determine his continued entitlement to pension benefits, he did not take action to request that VA reduce his benefits while he was gathering the information VA had requested.  If he had taken such action he could have reduced the amount he would have had to repay.  
However, in balancing the faults of the debtor versus that of VA, the Board finds that VA bore greater fault in creation of the overpayment, since VA did not request further documentation from the Veteran regarding his spouse's death and his continued entitlement to pension benefits until almost two months after the Veteran informed VA of his spouse's death.  Also, VA did not complete the award reduction until a month after receipt of pertinent evidence from the Veteran.  Such time delays created a greater portion of the overpayment than the Veteran's failure to submit a written statement requesting a reduction of his benefits.  Therefore, the Board finds that the balancing of faults weighs in favor of VA being more at fault in the creation of the debt.

With respect to whether recovery of the overpayment would result in undue financial hardship, a finding of financial hardship is justified if the collection of the indebtedness would deprive the appellant of food, clothing, shelter, or other basic necessities.  

In statements received in December 2012, the Veteran reported that he had used his spouse's life insurance money to pay off existing bills associated with expenses related to her medical care and funeral.  He indicated that some of what he paid off was a result of negotiations with the creditors for those debts.  He reported that without his VA benefits he only had his Social Security benefits to pay his living expenses.  He indicated that his living expenses were over $600 a month more than what he received monthly from Social Security.  He also stated that because of his debts and the agreements he had made with creditors he had closed all of his accounts and now paid cash for everything.

A January 2013 VA Form 5655, Financial Status Report (FSR), shows the Veteran had a monthly net income of $1,975 based on receipt of Social Security benefits.  He listed monthly expenses of $1,991 for the assisted living facility where he lived, $160 for food, $45 for laundry, $40 for toiletries (listed as toothpaste, mouthwash, shaving, and toilet tissue), $80 for medicine, $165 for medical and prescription insurance, $15 for telephone, $20 for clothes, and $20 for life insurance.  He also indicated that he had assets totaling $27,544.49, which included cash in the bank, cash on hand, and an IRA.  His only listed debt or installment contract was for Walmart; however, he did not indicate what the amount of this debt was; a separate submission indicates the balance was $3,103.71 and that the payoff amount was under negotiation with an attorney.  He also submitted a separate listing of expenses he paid with his spouse's life insurance money which indicates that he had a balance of $17,461.56 remaining in the life insurance account.

In his February 2013 notice of disagreement, the Veteran indicated that the discrepancy between the net worth of $34,000 that he reported when he applied for pension benefits in March 2012 and the information he reported in his January 2013 FSR related to the subsequent debts he incurred as a result of his spouse's medical care.  He reported that prior to her death she had cancer and had to have her second leg amputated and required a higher level of care.  Such care involved high costs and resulted in a large portion of their funds being depleted and creating many outstanding bills that they were unable to pay.  He indicated he paid all of these bills after his spouse's death using the life insurance he received and that the amounts he reported in his January 2013 FSR were based on what he had left after paying all of these expenses.  He indicated that with his monthly expenses and the additional money to repay VA for the overpayment, he would end up depleting his savings and checking accounts.

An October 2013 letter from VA reflects that the Veteran's pension benefits had been reinstated effective September 1, 2013, and that he would be receiving $1,732 a month.

In view of the information the Veteran has submitted, the Board finds that, while he would incur some financial sacrifice through the recovery of the debt, such repayment would not deprive him of the basic necessities of life and thereby pose an undue hardship.  Although the Veteran has indicated his savings and checking accounts would be depleted by repaying the overpayment and keeping up with his living expenses, the financial information he has submitted does not support such a finding.  The evidence shows that in January 2013, including his assets and the money remaining from his spouse's life insurance proceeds, he had about $45,000.  Additionally, in September 2013 he began receiving $1,732 in VA pension benefits.

In a December 2012 statement, the Veteran reported that he used his spouse's life insurance money to pay expenses incurred as a result of care for his spouse prior to her death and her funeral expenses in reliance on the fact that he was going to continue to receive his pension benefits to cover his living expenses.  However, the Government is entitled to the same consideration as other creditors or potential creditors.  Thus, based on consideration of the information submitted, the Board finds that financial hardship from recovery of the Veteran's indebtedness to VA is not shown.  38 C.F.R. § 1.963(a)(3).

As to whether collection of the debt would defeat the purpose of the benefit, the purpose of pension benefits is to provide financial assistance to the beneficiary.  The amount of pension benefits is calculated based on total income and assets.  In regard to whether collection of the debt would defeat the purpose for which benefits were intended, it would not.  The Board finds that repayment of the debt at issue in this case would not conflict with the objective underlying the benefits, as the Veteran presently appears capable of acquiring basic necessities.  38 C.F.R. § 1.965(a)(4).  Thus, repayment of the debt would not nullify the purpose for which the pension benefits were intended, as the Veteran's repayment will not deprive him of basic necessities such as food, clothing, and shelter. 

Additionally, the Veteran clearly received benefits to which he was not entitled, so waiver of recovery of this consequent indebtedness would result in unjust enrichment to him.  If a waiver of recovery is granted it would create an unfair gain to him because he would be allowed to retain funds to which he was not legally entitled.  38 C.F.R. § 1.965(a)(5).  

Regarding whether reliance on VA pension benefits resulted in relinquishment of a valuable right or caused him to incur a legal obligation, as noted above, the Veteran has indicated that he paid off expenses incurred as a result of his spouse's medical and funeral expenses because he relied on the fact that he would have his VA pension benefits to pay his living expenses.  However, as noted above, debts to the Government deserve the same consideration as debts to other creditors.  There is no evidence that he incurred a legal obligation or relinquished a valuable right as a result of having to repay the overpayment to VA.

Weighing all the factors considered above based on the entire circumstances of this case, the Board concludes that a preponderance of those factors is against waiver of recovery.  The only factor in the Veteran's favor is that VA carried the balance of fault in creation of the debt.  However, with all other factors being against his claim, the Board finds that the Government's right to full restitution of the remaining overpayment should not be moderated.  Accordingly, the Board finds that recovery of the overpayment of $6,978 was not against equity and good conscience, and waiver of recovery of the overpayment is denied.


ORDER

Entitlement to waiver of overpayment of VA pension benefits in the amount of $6,978 is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


